                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )                    2:20-CR-48
                                                   )
        vs.                                        )
                                                   )
 CODY PAUL HYATT,                                  )
                                                   )
                Defendant.                         )


                                       PRETRIAL ORDER

        As no motions have been filed and the motions deadline of July 21, 2020, has now passed,

 this action is hereby assigned for trial with a jury before the Honorable J. Ronnie Greer, Senior

 United States District Judge, to commence at 9:00 a.m. on September 10, 2020. This order is

 entered as a guide to counsel with regard to the trial and/or sentencing procedures.

        Trial procedures to be observed in this case are as follows:

                (a) The Clerk may provide counsel with a jury list containing names and personal

 information concerning prospective petit jurors (hereafter "the jury list"). Counsel and any other

 person provided with the jury list may not share the jury list or information therein except as

 necessary for purposes of jury selection. Following jury selection, counsel and any other person

 provided with the jury list must return the list and any copies made to the clerk or must destroy

 them. The Court will conduct a preliminary voir dire examination of the jury, and then counsel

 will be permitted to conduct voir dire. The Court reserves the right to interrupt counsel and conduct

 voir dire on its own if counsel asks improper questions, or if counsel is unnecessarily prolonging

 the process.




Case 2:20-cr-00048-JRG-CRW Document 17 Filed 07/22/20 Page 1 of 3 PageID #: 36
                 (b) Under Rule 24(b) of the Federal Rules of Criminal Procedure, Defendant is

 entitled to ten (10) peremptory challenges and the Government is entitled to six (6).

                 (c) Legal issues that counsel has foreseen are: none.

                 (d) Evidentiary problems that counsel has foreseen are: none.

                 (e) If counsel has any special requests for instructions to the jury, the same should

 be filed as directed by the Court in its prior order.

                 (f) Defendant's counsel will be permitted to make an opening statement to the jury

 prior to the commencement of the Government's proof.

                 (g) No motions may be filed in this cause of action by either side without the prior

 leave of the Court to do so, because the motion cutoff date has passed.

                 (h) Counsel should meet in advance of trial and carefully review trial exhibits with

 a view toward stipulating the admissibility of as many exhibits as possible.

                 (i) The Court will conduct a charge conference, and on the morning of trial, the

 Court will furnish counsel with a draft of the proposed charge. A further charge conference will be

 conducted by the Court at the conclusion of all of the proof and before closing arguments. Any

 objections, requests, etc., relative to the charge should be presented at that time. Any request for

 an additional charge or a different charge should be made in writing, if possible. These rules do

 not in any way modify the requirement that special requests to instruct the jury be filed prior to the

 trial as previously instructed by the Court.

                 (j) If there is a conviction in this matter, a pre-sentence report will be prepared. All

 parties shall proceed in accordance with Local Rule 83.9. Objections to a presentence report must

 be made within 14 days after the Report is filed with the Court. If an evidentiary hearing will be




Case 2:20-cr-00048-JRG-CRW Document 17 Filed 07/22/20 Page 2 of 3 PageID #: 37
 necessary to resolve any objection or any response thereto, this must be indicated in the objection

 or the response. A statement of no objections to the presentence report must be before the Court

 within 14 days after the Report is filed with the Court.

                (k) The digital evidence presentation system both facilitates and expedites hearings

 and trials; therefore, counsel shall familiarize themselves with this courtroom technology and make

 full use of it. It is the responsibility of the parties and their counsel to ensure, well in advance of

 trial, that any electronic, digital, audio, or video material is compatible with the Court’s equipment.

 Any failure to do so will not be considered sufficient reason for delay or postponement of the

 hearing or trial. Further, it shall be the responsibility of any party wishing to present such evidence

 to bring with him or her all equipment necessary, including cables, to be attached to the

 courtroom’s Digital Evidence Presentation System.

       Any objections to this Pretrial Order shall be taken up pursuant to 28 U.S.C. § 636(b)(1)(A).

       SO ORDERED:


                                                                  s/Cynthia Richardson Wyrick
                                                                  United States Magistrate Judge




Case 2:20-cr-00048-JRG-CRW Document 17 Filed 07/22/20 Page 3 of 3 PageID #: 38
